Title: To James Madison from John E. Caldwell, 17 July 1801
From: Caldwell, John E.
To: Madison, James


					
						Sir,
						Philadelphia 17th. July 1801.
					
					I have the honor to acknowledge the receipt of your letter of the 27th. ult. inclosing 

a commission from the President of the United States appointing me commercial Agent for the 

City of Sto. Domingo, also the instructions accompanying the same.
					I herewith transmit the Bond required, with sureties, conditioned for the faithful 

discharge of the duties of said office, which I presume will be deemed satisfactory.
					I shall without delay proceed to Sto. Domingo to enter on the execution of said 

Duties.  I am, with respect, Sir, Your most obt. Servt.
					
						John E. Caldwell
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
